Citation Nr: 0124386	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from January 1961 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Baltimore Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen a previously denied claim of service 
connection for PTSD.  In August 2000, the veteran testified 
before a Hearing Officer at the RO, and in July 2001, he 
testified at a Board hearing in Washington, D.C.  

It is noted that during the pendency of this appeal, the 
veteran was represented by the Maryland Veterans Commission 
(MVC).  In March 2001, however, he revoked the power of 
attorney given to the MVC and now proceeds without 
representation.  


FINDINGS OF FACT

1.  By June 1997 rating decision, the RO denied service 
connection for PTSD; no appeal was filed within one year 
following notice thereof to the veteran in June 1997.

2.  Evidence received since the last final June 1997 rating 
decision is duplicative, cumulative of evidence previously of 
record, inherently incredible, or is not, either by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.1100 (1997).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001)).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that VA's duties to 
the veteran have nonetheless been fulfilled.  

The VCAA provides that on receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information or evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001)).  
The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001)).

In this case, the Board concludes that the letters from the 
RO to the veteran, the discussions in the rating decision, 
the Statement of the Case, and the Supplemental Statement of 
the Case, as well as the discussions at two personal 
hearings, sufficiently informed the veteran of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  38 U.S.C. 
§§ 5102 and 5103 (West 1991 & Supp. 2001).  

Regarding VA's duty to assist, the Board notes that the 
veteran has not referenced any unobtained, relevant evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The RO requested all 
relevant treatment records identified by the veteran, and he 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  In addition, the RO has obtained the veteran's 
service medical records and he was furnished a VA medical 
examination in connection with the claim.  Based on the facts 
of this case, the Board finds that the RO has gone beyond 
VA's duties to assist the veteran in obtaining evidence 
necessary to substantiate this claim.  38 U.S.C.A. 
§ 5107(a)(West 1001); 38 U.S.C. § 5103A (West Supp. 2001)).  
There is sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

The veteran's service medical records are negative for any 
complaint or finding of a psychiatric disorder, including 
PTSD.  At his October 1968 service discharge medical 
examination, no psychiatric abnormality was found on clinical 
evaluation.  

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he had eleven months 
of foreign and/or sea service and received, inter alia, the 
Vietnam Service Medal and the Air Force Commendation Medal.  
His military occupational specialty was security policeman.

In February 1992, the veteran submitted an application for VA 
benefits, including service connection for PTSD.  On receipt 
of his claim, the RO contacted him in March 1992 and asked 
him to provide the name and address of any physician who had 
treated him for his claimed disabilities.  Later that month, 
he responded that the doctor who had treated him for his 
claimed conditions had died.  

By May 1992 letter, the RO asked the veteran to provide a 
complete detailed description of the specific traumatic 
incidents which produced the stress that resulted in his 
claimed PTSD.  He was asked to include details such as dates 
and places the alleged incidents occurred, as well as the 
names of individuals involved and the unit to which he had 
been assigned at the time of the alleged incidents.  He was 
again asked to provide reports from physicians who had 
treated him for PTSD since his discharge from service.  

In a statement received later that month, the veteran 
indicated that he had PTSD and sleep disturbances due to 
combat experiences, including securing the airfield at Nha 
Trang and other airfields where he was stationed in Vietnam 
during 1965 and 1966.

On July 1992 VA psychiatric examination, the veteran reported 
that he had been in combat in Vietnam.  He claimed that he 
had been extremely depressed for the past six months due to 
worry about money.  He reported poor concentration and sleep, 
but the examiner indicated that in no way did anything the 
veteran reported suggest a diagnosis of PTSD.  The diagnosis 
was major depression, not being treated.

By August 1992 rating decision, the RO denied service 
connection for PTSD, finding that the record contained no 
evidence of PTSD.  The record contains no indication that the 
veteran was notified of this decision or of his appellate 
rights.  See Best v. Brown, 10 Vet. App. 322, 325 (1997) 
(holding that a disallowed claim does not become a final 
determination where VA has failed to comply with statutorily 
mandated requirements, including providing the appellant with 
written notification of the decision).

In January 1997, the veteran again requested service 
connection for PTSD, contending that his Air Force 
Commendation Medal was "evidence that I was exposed to 
traumatic events."  In support of his claim, he submitted an 
October 1992 examination report from a licensed clinical 
social worker who noted that the veteran had been referred to 
him for evaluation of PTSD.  On examination, the veteran 
reported that he had been in Vietnam in 1965 and 1966, during 
which time he had worked as an air crew chief and, at times, 
a perimeter guard at his base camp.  He indicated that he had 
been exposed to sniper and mortar fire.  He also claimed that 
he had been exposed to dead bodies when assigned to move them 
from plane to plane.  The social worker concluded that the 
veteran was "suffering from PTSD as the direct result of his 
service in the Vietnam Conflict."  

On receipt of his claim, the RO again asked the veteran to 
provide specific details regarding his claimed stressors, as 
well as the names and addresses of any physicians who had 
treated him for PTSD. 

In April 1997, the veteran stated that he had been stationed 
in Vietnam with the 14th Air Police Squadron from November 
1965 to September 1966.  He indicated that during that time, 
he volunteered for many missions, such as "a gunner on a 
chopper, spy plane [etc.].  In doing so, I received the Air 
Force Commendation Medal."  He also indicated that the most 
traumatic incident he experienced was when aircraft 
containing dead bodies came to the post to which he was 
assigned.  He indicated that such incident was still on his 
mind.  

The veteran again underwent VA medical examination in April 
1997, at which time the examining physician concluded that 
the veteran was not suffering from PTSD, but rather major 
depression.  

By June 1997 decision, the RO denied service connection for 
PTSD.  In its decision, the RO noted that the record 
contained no confirmed diagnosis of PTSD.  The RO also found 
that the veteran's claimed stressors were vague and had not 
been corroborated by service records or any other credible 
supporting evidence.  In that regard, the RO determined that 
the Air Force Commendation Medal did not constitute prima 
facie corroboration of the veteran's claimed stressors.  The 
veteran was notified of the RO decision, and his procedural 
and appellate rights, by letter in June 1997.  However, as he 
did not appeal the decision within the applicable time 
period, that RO decision is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1997).

In December 1998, the veteran requested reopening of his 
claim of service connection for PTSD.  In support of his 
claim, the RO obtained VA clinical records dated from April 
1993 to November 1998.  In pertinent part, these records 
include progress notes from August 1996 to October 1997, 
containing notations of PTSD and depression.  Subsequent 
treatment records, however, do not reveal diagnoses of PTSD.  
In an October 16, 1997 interdisciplinary team/reassessment 
note, a VA psychiatrist indicated that although the veteran 
had related mild to moderate symptoms related to a stressor 
of guarding a plane with many dead bodies on it, he did not 
have PTSD.  A staff nurse concurred in this opinion.  

On examination on October 20, 1997, the veteran reported his 
in-service stressors.  He stated that in 1963, he was 
stationed in Puerto Rico where his duties included guarding 
B-52s, maintaining perimeters, and securing bomb dumps.  In 
1965, he reported he was sent to Nha Trang, where he served 
as security policeman.  He indicated that while he had fired 
his weapon several times, he did not kill anyone.  He stated 
that he received an Air Force Commendation Medal for an 
incident in which noncommissioned officers were drunk and the 
Vietcong was coming.  He indicated that he took it on his own 
to post a perimeter to hold the ground.  He indicated that 
the Vietcong ran back and the special forces engaged them.  
However, he indicated that the most stressful event was when 
he was guarding aircraft that had many body bags on them.  He 
also reported a convoy incident which was very distressing 
because it took 8 hours longer to go from Nha Trang to Cam 
Ranh Bay because equipment kept falling out of the truck and 
they were listed as MIA; however, there was no enemy contact 
during the incident.  He also indicated that he was never 
wounded and never engaged in any firefights.  

An October 21, 1997 VA trauma recovery program clinical note 
indicates that the veteran participated in the therapeutic 
milieu, but he did not meet the criteria for PTSD, based on 
the absence of avoidance symptoms and the lack of a credible 
stressor; rather, it was reported that he had major 
depression and dissociative episodes related to childhood 
trauma.  

Clinical progess notes dated in November 1997 reveal that the 
veteran complained of a "plot" in the VA among members of his 
treatment team to prevent him from obtaining service 
connection for PTSD.  The examining psychiatrist diagnosed 
depression with psychosis.  On examination in December 1997, 
the diagnosis was recurrent depression with psychosis. The 
attending psychiatrist concluded that the veteran's 
psychiatric disability was an immediate risk to himself and 
he was hospitalized for further treatment.  

By decision in April 1999, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for PTSD.  The veteran appealed the RO 
determination, arguing generally that he had been treated 
unfairly, apparently by VA.  

In support of his appeal, the RO obtained additional VA and 
private clinical records, dated from April 1993 to May 2000.  
Many of these records are duplicative of evidence previously 
submitted.  In pertinent part, the nonduplicative records 
include an April 1993 treatment record showing that the 
veteran had previously been treated for major depression with 
psychotic features and PTSD.  The current diagnosis was major 
depression with psychotic features.  

Additional VA treatment records show that in July 1999, the 
veteran described a variety of military experiences, not all 
having to do with casualties of war.  He also related that he 
had a top secret security clearance and indicated that his 
duties in service included guarding Presidents Kennedy and 
Johnson, as well as Robert McNamara.  He also indicated that 
he had been a machine gunner on a spy plane and helicopter.  
An August 1999 progress note from the mental health clinic 
indicates that the veteran reported that he was not sleeping 
well because he ruminated continually about Vietnam.  The 
impression was PTSD and depressive disorder with anxiety.  In 
November 1999, the veteran underwent a comprehensive history 
and physical examination.  At that time, he reported 
nightmares of Vietnam.  The assessments included major 
depression with psychosis.  In February 2000, the veteran 
underwent a VA agent orange examination at which he reported 
that his job in Vietnam was to carry body bags for one and 
one half years.  The assessments included anxiety, 
depression, paranoid psychoses, and PTSD, under treatment.  

An April 2000 treatment note indicates that at a group 
therapy discussion group, the veteran talked about an 
experience guarding a bomb dump where he noticed a peculiar 
smell and later found two dead cows.  The following month, he 
talked about VA and government plots against him and was 
reminded by peers that he often had such thoughts when he was 
not taking his medication.  

Also obtained by the RO was a September 1995 private 
hospitalization summary report noting that the veteran had 
been brought to the emergency room after he appeared to be 
threatening suicide.  The primary diagnosis was major 
depression with psychotic features and the secondary 
diagnosis was PTSD. 

In August 2000, the veteran testified at a hearing at the RO.  
He indicated that he was a combat veteran who had guarded 
plane loads of bodies in Vietnam.  He argued that because he 
was assigned to the Combat Defense Squadron, he was 
considered a combat veteran.  He also indicated that he had 
volunteered to go on missions with helicopters and spy planes 
for intelligence purposes.  He indicated that, although these 
were "combat missions," he was never fired on.  The veteran 
was unable to provide any other details regarding these 
missions.  He stated that he had been awarded the Air Force 
Commendation Medal for an incident in which the enemy was 
attacking his compound and he alerted the special forces and 
set up a perimeter.  He indicated that he had been forced to 
undertake these responsibilities as all of his ranking NCOs 
were under the influence of alcohol.  He indicated that he 
was not involved in any firefight, but that the special 
forces were able to convince the enemy to retreat without 
firing any shots.  The veteran was unable to remember the 
date of this incident.  

At the hearing, the veteran submitted photocopies of 
photographs taken of him while he was in Vietnam.  He also 
submitted a copy of the citation which accompanied the award 
of the Air Force Commendation Medal.  That pre-printed 
citation indicated that he distinguished himself by 
meritorious service as an Air Policeman, 14th Air Police 
Squadron, Nha Trang Air Base, Vietnam from November 1965 to 
September 1966.  It was noted that, during this period, his 
outstanding professional skill and initiative aided in 
identifying and solving numerous problems encountered in the 
accomplishment of his duties.  He also submitted an excerpt 
from a copy of a newsletter, dated in February 1967, which 
noted that he had reportedly served as a perimeter Air 
Policeman in Vietnam and "voluntary gunner on helicopter 
rescue missions."  

VA clinical records pertaining to the veteran, dated from 
April 1993 to July 2000, show that he continued to receive 
treatment in the mental health clinic.  These records include 
a May 2000 treatment record showing a diagnosis depression 
with psychotic features.  A July 2000 treatment note reveals 
that the veteran reported memories of removing body bags from 
airplanes in Vietnam.  The impressions were rule out PTSD, 
depression, and paranoid schizophrenia.  

In September 2000, the veteran again underwent VA psychiatric 
examination at which time he reported that he had PTSD due to 
guarding body bags on an airplane, as well as being on a 
funeral detail for one and one half years, and guarding bombs 
in Puerto Rico.  The examining physician noted that the 
veteran's experiences did not meet the DSM-IV criteria for a 
stressor in that he did not experience, nor did he witness, 
any event that involved actual threatened death and serious 
injury nor was there a threat to the physical integrity of 
himself or others.  More importantly, he indicated that the 
veteran did not report any fear, sense of helpless, or 
horror.  In addition, the examiner noted that the veteran 
only described one current symptom consistent with PTSD, when 
he persistently reexperiences traumatic events.  He did not 
report symptoms such as avoidance, numbing, or increased 
arousal.  In short, the examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD.  He noted 
that the veteran had previously been provisionally diagnosed 
with PTSD, but that his current diagnosis was depressive 
disorder with psychotic features.  

In July 2001, the veteran testified at a Board hearing in 
Washington, D.C.  He described one incident, which he claimed 
occurred while he was stationed in Vietnam, in which he 
disarmed a man who was high on liquor and apparently intended 
to kill the flight commander.  The veteran reported that he 
was unable to provide details of this incident, such as the 
date of the incident or the names of those involved, other 
than to say that it occurred around 8 p.m.  Another incident 
he mentioned took place on his wedding day in Puerto Rico; 
the veteran indicated that a soldier shot a chauffeur-driven 
car carrying the base commander.  The veteran stated that 
nobody was killed or hurt in the incident; however, he 
indicated that he believed that he had PTSD from the incident 
because he felt guilty for not taking the weapon from the 
man.  In another incident, he claimed that he had gathered 
intelligence on a spy plane mission to the effect that the 
Vietcong were coming to attack the base.  He indicated that 
he single-handedly mobilized the base by taking weapons and 
radios from other soldiers who were intoxicated and notifying 
the special forces, who then "zapped" the enemy.  He 
estimated that this incident took place sometime in June 
1966.  He also indicated that he had PTSD from guarding plane 
loads of bodies being shipped to the Philippines.  

II.  Law and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with DSM-IV; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, this presumption 
of credibility is not unlimited.  The U.S. Court of Appeals 
for Veterans Claims (Court) has subsequently held that the 
credibility rule is not "boundless or blind;" if the newly 
submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  See Duran v. Brown, 
7 Vet. App. 216, 220 (1994).

It is noted that VA has recently issued final regulations to 
implement the VCAA.  See Duty to Assist, 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new 
regulations contain an amendment of the definition of new and 
material evidence and rules prescribing certain VA duties in 
the context of an attempt to reopen a finally decided claim.  
However, these changes specifically apply only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii)).  As this claim to 
reopen was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to newly-filed claims, this appeal will be decided under the 
older version of the regulations, as set forth above.

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in June 1997.

As set forth above, this additional evidence includes copies 
of photographs of the veteran reportedly taken in Vietnam, as 
well as a copy of a pre-printed citation accompanying his 
award of the Air Force Commendation Medal.  However, the 
information contained in this new evidence was known at the 
time of the June 1997 rating decision, given that the 
veteran's DD Form 214 was already of record and showed 
Vietnam service, as well as the fact that he received the Air 
Force Commendation Medal.  Likewise, the February 1967 
newsletter article noting that the veteran had volunteered as 
a gunner on helicopter missions is cumulative as he had 
already reported as much to the RO at the time of the June 
1967 rating decision.  Thus, this additional evidence does 
not substantially change the evidentiary record or provide a 
new factual basis on which to reconsider the claim.  Thus, it 
is not new and material evidence.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156.

Also associated with the claims folder since the June 1997 
rating decision were numerous statements by the veteran 
regarding his claimed in-service stressors, including written 
statements, as well as statements made in clinical settings 
and at two personal hearings.  Many of his stressor 
statements, for example, his claims that he was exposed to 
dead bodies on planes, that he was a perimeter guard, or that 
he was a volunteer door gunner on helicopter and/or spy plane 
missions, are essentially duplicative of stressor statements 
of record at the time of the June 1997 rating decision.  
Thus, they are not new and material evidence.

Other stressor statements, for example, his fantastic claims 
that he was assigned to protect Presidents Kennedy and 
Johnson, Secretary of Defense McNamara, or that he (with the 
assistance of the special forces) foiled an enemy attack on 
his base with the use of intelligence gathered in a secret 
spy plane mission, are inherently incredible.  
Notwithstanding the conspicuous absence of these claimed 
stressors vis-a-vis his prior stressor statements, the Board 
finds that such recent statements are clearly exaggerated and 
inherently without credibility.  It is also noted that the 
foregoing recollections are devoid of any other indicia of 
credibility, such as consistent, verifiable details regarding 
the dates of the incidents.  See Samuels v. West, 11 Vet. 
App. 433, 436 (1999) (where a veteran sought service 
connection for PTSD, based upon multiple stressors occurring 
during "combat" in Vietnam, and the record clearly showed he 
had never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors).  

Regarding the veteran's other recent stressor statements, 
i.e., those which are not duplicative or inherently 
incredible, the Board finds that such statements are 
essentially cumulative of evidence previously of record.  For 
example, the veteran has recently reported that he fired his 
weapon on several occasions, although he did not kill anyone.  
He has also reported that he was assigned to guard a bomb 
dump and was on a funeral detail for one and one half years.  

In essence, the evidence of record at the time of the June 
1997 rating decision did not support the conclusion that the 
veteran engaged in combat with the enemy.  See VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000) (requiring 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality).  Nor did the record contain evidence 
corroborating his claimed in-service stressors.  Rather, his 
claimed stressors at the time of the June 1997 rating 
decision consisted of vague incidents which were completely 
lacking in detail or other meaningful information which would 
provide a basis to refer this case to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), previously 
known as the Environmental Support Group, for verification.  
The recent stressor statements submitted by the veteran are 
essentially cumulative in this regard as they consist of 
still more vague incidents, which are entirely unverifiable 
to the extent that they are even remotely believable.  Thus, 
these recent vague stressor statements do not provide a new 
factual basis on which to reopen the claim of service 
connection for PTSD.  

Regarding the additional medical evidence associated with the 
claims folder since the June 1997 rating decision, the Board 
notes that it includes both VA and private clinical records, 
some of which contain notations of PTSD.  However, other 
medical records, for example, the most recent September 2000 
VA medical examination report, indicate clearly that the 
veteran does not meet the criteria for a diagnosis of PTSD 
under DSM-IV.  The Board finds that the newly-submitted 
medical evidence does not bear directly and substantially on 
the specific matter under consideration, namely whether the 
veteran has PTSD which is etiologically related to service, 
because this evidence negates a diagnosis of PTSD.  

In other words, in order to constitute "material" evidence, 
the recently-submitted medical records would have to at least 
demonstrate the presence of a diagnosis of PTSD in accordance 
with DSM-IV, based on a verifiable stressor.  See 38 C.F.R. § 
3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Since it does not, the additional medical evidence associated 
with the claims folder since the June 1997 rating decision is 
not new and material and does not provide a new factual basis 
on which to reopen the claim.  

Accordingly, the Board concludes that the additional evidence 
submitted by the veteran in order to reopen his claim of 
entitlement to service connection for PTSD is not so 
significant that it must be  considered in order to fairly 
decide the merits of the claim.  In short, the June 1997 
decision determined that the veteran did not meet the 
criteria for a diagnosis of PTSD, nor did the record contain 
corroborative evidence of an in-service stressor.  The most 
recent, thorough psychiatric evaluation associated with the 
claims folder since that 1997 decision confirms the lack of a 
diagnosis of PTSD in accordance with DSM-IV, and it does not 
include corroborative evidence of an in-service stressor.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for PTSD, the appeal is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

